                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division


UNITED STATES OF AMERICA   )
                           )                   Case No. 1:20-cr-82
      v.                   )
                           )                   Hon. Liam O’Grady
JOHN WILLIAM KIRBY KELLEY, )
                           )
     Defendant.            )                   Sentencing: March 15, 2021


DEFENDANT’S MOTION FOR LEAVE TO FILE ADDITIONAL EXHIBIT TO
     DEFENSE POSITION ON SENTENCING UNDER SEAL AND
         INCORPORATED MEMORANDUM IN SUPPORT

       Pursuant to Local Criminal Rule 49(E), defendant, John William Kirby

Kelley, through counsel, moves for an order permitting the defense to file under seal

an additional exhibit, Exhibit 5, to the Defense Position on Sentencing. A proposed

order is attached for the consideration of the Court. 1

       In support of this motion, the defense further states:

    1. Mr. Kelley asks the Court to seal the additional exhibit, Exhibit 5, to his

       Position on Sentencing, which is a letter from a social worker who is

       employed at the Alexandria Adult Detention Center and has had regular

       contact with Mr. Kelley during his 14 months of incarceration. The defense

       believes sealing is necessary because of the nature of the therapeutic

       relationship and reference to Mr. Kelley’s mental health.

1 The document to be filed under seal will be filed with the Court non-electronically
pursuant to Local Criminal Rule 49(E) and the Electronic Case Filing Policies and
Procedures (see p. 21). Pursuant to the Local Rules, the sealed document is to be
treated as sealed pending the outcome of this motion.
   2. The Court has the inherent power to seal materials submitted to it. See

      United States v. Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of

      Arizona v. Maypenny, 672 F.2d 761, 765 (9th Cir. 1982); Times Mirror

      Company v. United States, 873 F.2d 1210 (9th Cir. 1989); see also Shea v.

      Gabriel, 520 F.2d 879 (1st Cir. 1975); United States v. Hubbard, 650 F.2d 293

      (D.C. Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9th Cir. 1975). “The

      trial court has supervisory power over its own records and may, in its

      discretion, seal documents if the public’s right of access is outweighed by

      competing interests.”    In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir.

      1984).

   3. The material to be filed under seal would need to remain sealed permanently.

      Accordingly, Mr. Kelley respectfully requests that this Court enter an order

allowing the defense to file Exhibit 5 under seal.

                                        Respectfully submitted,

                                        JOHN WILLIAM KIRBY KELLEY

                                        By counsel,
                                        Geremy C. Kamens
                                        Federal Public Defender

                                 By:    /s/ Cadence Mertz
                                        Cadence Mertz
                                        Va. Bar No. 89750
                                        Nathaniel Wenstrup
                                        Admitted pro hac vice
                                        Assistant Federal Public Defenders
                                        Office of the Federal Public Defender
                                        1650 King Street, Suite 500
                                        Alexandria, Virginia 22314
                                           2
                                        703-600-0840
                                        703-600-0880 (fax)
                                        cadence_mertz@fd.org



                           CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2021, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to counsel of record.


                                        /s/ Cadence Mertz
                                        Cadence Mertz
                                        Va. Bar No. 89750
                                        Assistant Federal Public Defender
                                        Office of the Federal Public Defender
                                        1650 King Street, Suite 500
                                        Alexandria, Virginia 22314
                                        703-600-0840
                                        703-600-0880 (fax)
                                        cadence_mertz@fd.org




                                           3
